                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                           Cr. No. 19-4440 MV

NICHOLOUS PHILLIPS,

               Defendant.

     NOTICE OF EVIDENCE PURSUANT TO FEDERAL RULE OF EVIDENCE 609

       Pursuant to Federal Rule of Evidence 609(a)(1)(B), the United States hereby provides

notice of its intention to cross-examine defendant Nicholous Phillips (“Defendant”) regarding his

four of his prior convictions, should he choose to testify in his own defense. Those prior

convictions are: 1) felon in possession of a firearm (federal), 2) shooting from/into a vehicle, 3)

possession of a firearm or destructive device by a felon (state), and 4) trafficking a controlled

substance (cocaine). Rule 609(b) places limitations on utilizing convictions in which more than

ten years have passed since the conviction or release from confinement, whichever is later. In each

of Defendant’s four prior convictions, he was released from confinement within the past ten years,

and therefore cross-examination is presumptively proper.

       As explained in its Rule 404(b) notice, the United States does not intend to use evidence

of Defendant’s prior conviction for being a felon in possession of a firearm as propensity evidence.

Rather, it intends to use it to properly illustrate Defendant’s knowledge. And, of course, if

Defendant chooses to testify, it will serve as proper impeachment evidence pursuant to Rule 609.

In accordance with the standard set forth in the Tenth Circuit, the United States intends only to

cross-examine Defendant on “the essential facts of convictions, the nature of the crimes, and the

punishment.” See United States v. Wolf, 561 F.2d 1376, 1381 (10th Cir. 1977) (explaining that it
is generally improper for the prosecution to inquire into the underlying facts of the prior

conviction). This evidence will be highly probative of Defendant’s credibility, should he choose

to be a witness, and such probative value outweighs its prejudicial effect.

                                                     Respectfully submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     /s/ Jaymie L. Roybal
                                                     JAYMIE L. ROYBAL
                                                     Assistant United States Attorney
                                                     P.O. Box 607
                                                     Albuquerque, N.M. 87103
                                                     (505) 224-1413

I HEREBY CERTIFY that I filed the foregoing
pleading electronically through the CM/ECF system
which caused defense counsel, Joe Romero, to be
served by electronic means, as reflected on the Notice
of Electronic Filing as indicated therein on June 22, 2020.

/s/
Jaymie L. Roybal
Assistant United States Attorney
